 

Exhibit 10.1

 

SEVENTH AMENDMENT

TO

AMENDED AND RESTATED

REVOLVING CREDIT AND SECURITY AGREEMENT

 

This Seventh Amendment to Amended and Restated Revolving Credit and Security
Agreement (the “Amendment”) is entered into as of February 28, 2005, by and
between COMERICA BANK (“Bank”) and AVANEX CORPORATION (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Amended and Restated Revolving
Credit and Security Agreement dated as of July 10, 2000 (as amended from time to
time, including without limitation that certain First Amendment to Amended and
Restated Revolving Credit and Security Agreement dated as of August 24, 2000,
that certain Second Amendment to Amended and Restated Revolving Credit and
Security Agreement dated as of January 2, 2001, that certain Third Amendment to
Amended and Restated Revolving Credit and Security Agreement dated as of July
19, 2001, that certain Fourth Amendment to Amended and Restated Revolving Credit
and Security Agreement dated as of September 26, 2002, that certain Fifth
Amendment to Amended and Restated Revolving Credit and Security Agreement dated
as of June 18, 2003, and that certain Sixth Amendment to Amended and Restated
Revolving Credit and Security Agreement dated as of December 31, 2003, together
with any related agreements, the “Agreement”). Hereinafter, all indebtedness
owing by Borrower to Bank shall be referred to as the “Indebtedness.” The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

I. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

 

II. Amendment to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article IV hereof, the Agreement is hereby amended as
set forth below.

 

  A. The following definitions in Section 1.1 of the Agreement are hereby
alphabetically added or amended and restated in their entirety to read as
follows:

 

“Committed Line” means Ten Million Dollars ($10,000,000).

 

“Foreign Exchange Sublimit” means a sublimit for foreign exchange contracts
under the Committed Line not to exceed $2,500,000.

 

“Termination Date” means January 1, 2006.

 

  B. Section 2.1 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“2.1 Revolving Credit. Subject to and upon the terms and conditions of this
Agreement, Borrower may request Advances (pursuant to Section 2.1 hereof) under
a revolving line of credit (the “Revolving Line”) from time to time in an
aggregate outstanding amount not to exceed the Committed Line minus (i) the
aggregate face amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) and (ii) the Foreign Exchange Sublimit. Subject
to the terms and conditions of this Agreement, amounts borrowed pursuant to this
Section



--------------------------------------------------------------------------------

2.1 may be repaid and reborrowed at any time prior to the Termination Date, at
which time all Advances under this Agreement shall be immediately due and
payable.”

 

  C. The last sentence of Section 2.2.2 of the Agreement is hereby amended and
restated to read as follows:

 

“Except in Bank’s discretion, the amount of all Letter of Credit Obligations
shall not at any time exceed Three Million Dollars ($3,000,000).”

 

  D. The term loan facility previously set forth in Sections 2.11 through 2.17
of the Agreement are hereby re-numbered to be Sections 2.12 through 2.18 of the
Agreement.

 

  E. Section 2.11 of the Agreement is hereby deleted in its entirety and
replaced as follows:

 

“2.11 Foreign Exchange Sublimit. Subject to and upon the terms and conditions of
this Agreement and any other agreement that Borrower may enter into with the
Bank in connection with foreign exchange transactions (“FX Contracts”), Borrower
may request Bank to enter into FX Contracts with Borrower due not later than the
Termination Date. Borrower shall pay any standard issuance and other fees that
Bank notifies Borrower will be charged for issuing and processing FX Contracts
for Borrower. The FX Amount shall at all times be equal to or less than Two
Million Five Hundred Thousand Dollars ($2,500,000). The “FX Amount” shall equal
the amount determined by multiplying (i) the aggregate amount, in United States
Dollars, of FX Contracts between Borrower and Bank remaining outstanding as of
any date of determination by (ii) the applicable Foreign Exchange Reserve
Percentage as of such date. The “Foreign Exchange Reserve Percentage” shall be a
percentage as determined by Bank, in its sole discretion from time to time. The
initial Foreign Exchange Reserve Percentage shall be ten percent (10%).”

 

  F. Section 8.5 of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“8.5 Minimum Cash Balance. Borrower shall maintain a minimum balance of
Unrestricted Cash (as defined herein) of Fifty Million Dollars ($50,000,000) at
all times (the “Minimum Cash Balance”), and Twelve Million Dollars ($12,000,000)
(the “Restricted Amount”) of the Minimum Cash Balance shall be maintained in
Borrower’s account #48-01-100-0810172 with Munder Capital, also known as the
Comerica Bank (Institutional Trust Department) (the “Restricted Account”), which
Restricted Account is subject to a Securities Account Control Agreement dated
June 18, 2003 (as amended from time to time, the “Control Agreement”). Amounts
maintained by the Borrower in its account #48-01-100-0660490 with Munder Capital
shall not be subject to the Control Agreement Bank shall promptly provide
Borrower with a copy of all notices delivered by Bank to Munder Capital with
respect to the Control Agreement provided that any failure to provide such
notice shall not constitute a failure by Bank to comply with the terms of this
Agreement or the Loan Documents. In the event that the Revolving Credit
terminates pursuant to Section 2.8 of the Agreement and Borrower has paid all
principal, all accrued interest, all Bank Expenses and all Obligations owing by
Borrower to Bank under the Loan Documents (except for Letter of Credit
Obligations of Borrower to Bank with respect to Letters of Credit for which
Borrower has provided cash security to Bank in an amount equal to any undrawn
amounts under such issued and outstanding Letters of Credit including applicable
fees and costs), and Bank has no further obligation to make any credit
extensions to Borrower (except pursuant to issued and outstanding Letters of
Credit), and Borrower provides Bank with cash security maintained with Bank to
secure all obligations under any issued and outstanding Letters of Credit (as
required pursuant to Section 2.2.5 of the Agreement) issued under the Agreement
or the Loan Documents in an amount equal to any undrawn amounts under such
issued and outstanding Letters of Credit including applicable fees and costs,
then the Restricted Amount shall no longer be subject to the Control Agreement
and Bank and Bank’s Affiliates shall no longer have a security interest in the
Restricted Account “Unrestricted Cash” as used herein means domestic cash and
cash



--------------------------------------------------------------------------------

equivalents, plus domestic short-term investments, plus domestic long-term
investments (including long-term investments at Munder Capital), minus trade
accounts payable, and minus the current portion of restructuring charges.”

 

  E. Bank’s addresses for notices set forth in Article XII of the Agreement are
hereby amended in their entirety to read as follows:

 

“If to Bank:

   Comerica Bank     

2321 Rosecrans Ave., Suite 5000

El Segundo, CA 90245

Attn: Manager

FAX: (310) 297-2290

With a copy to:

   Comerica Bank     

Technology and Life Sciences Division

226 Airport Parkway, 1st Floor

San Jose, CA 95110

Attn: Arne Olson

FAX: (408) 451-8568”

 

  F. The following paragraphs are hereby added to the end of Article XIII of the
Agreement to read as follows:

 

“The parties prefer that any dispute between them be resolved in litigation
subject to a Jury Trial Waiver as set forth in the Loan Documents (defined
below), but the availability of that process is in doubt because of the opinion
of the California Court of Appeal in Grafton Partners LP v. Superior Court, 9
Cal.Rptr.3d. 511. This Reference Provision will be applicable until the
California Supreme Court completes its review of that case, and will continue to
be applicable if either that court or a California Court of Appeal publishes a
decision holding that a pre-dispute Jury Trial Waiver provision similar to that
contained in the Loan Documents is invalid or unenforceable. Delay in requesting
appointment of a referee pending review of any such decision, or participation
in litigation pending review, will not be deemed a waiver of this Reference
Provision.

 

Other than (i) nonjudicial foreclosure of security interests in real or personal
property, (ii) the appointment of a receiver or (iii) the exercise of other
provisional remedies (any of which may be initiated pursuant to applicable law),
any controversy, dispute or claim (each, a “Claim”) between the parties arising
out of or relating to this Agreement or any other document, instrument or
agreement between the Bank and the undersigned (collectively in this Section,
the “Loan Documents”), will be resolved by a reference proceeding in California
in accordance with the provisions of Section 638 et seq. of the California Code
of Civil Procedure (“CCP”), or their successor sections, which shall constitute
the exclusive remedy for the resolution of any Claim, including whether the
Claim is subject to the reference proceeding. Except as otherwise provided in
the Loan Documents, venue for the reference proceeding will be in the Superior
Court or Federal District Court in the County or District where venue is
otherwise appropriate under applicable law (the “Court”).

 

The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative). A
request for appointment of a referee may be heard on an ex parte or expedited
basis, and the parties agree that irreparable harm would result if ex parte
relief is not granted. The referee shall be appointed to sit with all the powers
provided by law. Each



--------------------------------------------------------------------------------

party shall have one peremptory challenge pursuant to CCP §170.6. Pending
appointment of the referee, the Court has power to issue temporary or
provisional remedies.

 

The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within ninety (90) days after the date of the conference and (c) report a
statement of decision within twenty (20) days after the matter has been
submitted for decision. Any decision rendered by the referee will be final,
binding and conclusive, and judgment shall be entered pursuant to CCP §644.

 

The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven (7)
days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.

 

Except as expressly set forth in this Agreement, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including without limitation
motions for summary judgment or summary adjudication . The referee shall issue a
decision at the close of the reference proceeding which disposes of all claims
of the parties that are the subject of the reference. The referee’s decision
shall be entered by the Court as a judgment or an order in the same manner as if
the action had been tried by the Court. The parties reserve the right to appeal
from the final judgment or order or from any appealable decision or order
entered by the referee. The parties reserve the right to findings of fact,
conclusions of laws, a written statement of decision, and the right to move for
a new trial or a different judgment, which new trial, if granted, is also to be
a reference proceeding under this provision.

 

If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY, AND THAT THEY ARE IN
EFFECT WAIVING THEIR RIGHT TO TRIAL BY JURY



--------------------------------------------------------------------------------

IN AGREEING TO THIS REFERENCE PROVISION. AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH PARTY KNOWINGLY
AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES THAT THIS REFERENCE
PROVISION WILL APPLY TO ANY DISPUTE BETWEEN THEM WHICH ARISES OUT OF OR IS
RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.”

 

  G. Exhibit C to the Agreement is hereby deleted and replaced with the attached
Exhibit C.

 

III. Legal Effect.

 

  A. The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrower agrees that it has no defenses against the obligations
to pay any amounts under the Indebtedness.

 

  B. Borrower is in violation of Section 7.4 of the Agreement, which requires
Borrower to deliver a Compliance Certificate for the quarters ending June 30,
2004 and September 30, 2004. Bank hereby waives receipt of the Compliance
Certificates for the quarters ending June 30, 2004 and September 30, 2004. This
waiver is specific as to content and time and shall not constitute a waiver of
any other current or future default or breach of any covenants contained in the
Agreement or the terms and conditions of any other documents signed by Borrower
in favor of Bank. The Bank may still exercise its rights or any other or further
rights against Borrower because of any other breach not waived above.

 

  C. Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon Borrower’s representations, warranties, and
agreements, as set forth in the Agreement. Except as expressly modified pursuant
to this Amendment, the terms of the Agreement remain unchanged, and in full
force and effect. Bank’s agreement to modifications to the existing Indebtedness
pursuant to this Amendment in no way shall obligate Bank to make any future
modifications to the Indebtedness. Nothing in this Amendment shall constitute a
satisfaction of the Indebtedness. It is the intention of Bank and Borrower to
retain as liable parties, all makers and endorsers of Agreement, unless the
party is expressly released by Bank in writing. No maker, endorser, or guarantor
will be released by virtue of this Amendment. The terms of this paragraph apply
not only to this Amendment, but also to all subsequent loan modification
requests.

 

  D. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
modifications hereto must be in writing and signed by the parties.

 

IV. Conditions Precedent. Except as specifically set forth in this Amendment,
all of the terms and conditions of the Agreement remain in full force and
effect. The effectiveness of this Agreement is conditioned upon receipt by Bank
of this Amendment, and any other documents which Bank may require to carry out
the terms hereof, including but not limited to the following:

 

  A. This Amendment, duly executed by Borrower;

 

  B. Corporation Resolutions and Incumbency Certification, duly executed by
Borrower;

 

  C. An Amendment fee from the Borrower in the amount of $ 19,000; and

 

  D. Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

COMPANY

AVANEX CORPORATION

By:  

/s/ L. Reddick

Title:

 

CFO

COMERICA BANK

By:  

/s/ Arne Olson

Title:

 

First Vice President